[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR ATTORNEYS' FEES
After a two week jury trial, the jury returned a verdict against the defendant Lubash with a specific finding that the defendant Lubash violated the Connecticut Unfair Trade Practice Act. ("CUTPA"). The verdict was accepted by the court and at a subsequent hearing a request that the verdict be set aside was denied. The plaintiff now moves for an award of reasonable attorneys' fees against the defendant Lubash pursuant to the statute.
While it is true that defendant Lubash only apparent involvement, after consulting with his attorney, was the signing of CT Page 6283 the contract of sale to the plaintiffs, nevertheless, there was ample evidence before the court and jury that clearly demonstrated that defendant Lubash acted with a reckless indifference in the use of his credit line by the defendant Said, and as such, created an unfair or deceptive situation to arise in the conduct of the business. Such a reckless indifference in the use of a credit line clearly violated his obligation under the statute.
Since the reasonableness of the attorneys' fees has been stipulated to, a supplemental judgment may enter against the defendant Lubash in the amount of $75,711.33.
RYAN, J.